

117 HR 3828 IH: Advanced Technological Manufacturing Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3828IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Kildee (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the Scientific and Advanced-Technology Act of 1992 to expand support for advanced technological manufacturing, and for other purposes.1.Short titleThis Act may be cited as the Advanced Technological Manufacturing Act.2.Advanced Technological Manufacturing Act(a)Findings and purposeSection 2 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862h) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking science, mathematics, and technology and inserting science, technology, engineering, and mathematics or STEM;(B)in paragraph (4), by inserting educated and before trained; and(C)in paragraph (5), by striking scientific and technical education and training and inserting STEM education and training; and(2)in subsection (b)—(A)in paragraph (2), by striking mathematics and science and inserting STEM fields; and(B)in paragraph (4), by striking mathematics and science instruction and inserting STEM instruction.(b)Modernizing references to STEMSection 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i) is amended—(1)in the section heading, by striking scientific and technical education  and inserting stem education;(2)in subsection (a)—(A)in the subsection heading, by striking Scientific and technical education  and inserting STEM education;(B)in the matter preceding paragraph (1)—(i)by inserting and education to prepare the skilled technical workforce to meet workforce demands before , and to improve;(ii)by striking core education courses in science and mathematics and inserting core education courses in STEM fields;(iii)by inserting veterans and individuals engaged in before work in the home; and(iv)by inserting and on building a pathway from secondary schools, to associate-degree-granting institutions, to careers that require technical training before , and shall be designed;(C)in paragraph (1)—(i)by inserting and study after development; and(ii)by striking core science and mathematics courses and inserting core STEM courses;(D)in paragraph (2), by striking science, mathematics, and advanced-technology fields and inserting STEM and advanced-technology fields;(E)in paragraph (3)(A), by inserting to support the advanced-technology industries that drive the competitiveness of the United States in the global economy before the semicolon at the end;(F)in paragraph (4), by striking scientific and advanced-technology fields and inserting STEM and advanced-technology fields; and(G)in paragraph (5), by striking advanced scientific and technical education and inserting advanced STEM and advanced-technology;(3)in subsection (b)—(A)by striking the subsection heading and inserting the following: Centers of scientific and technical education.—;(B)in the matter preceding paragraph (1), by striking not to exceed 12 in number and inserting in advanced-technology fields;(C)in paragraph (2), by striking education in mathematics and science and inserting STEM education; and(D)in the flush matter following paragraph (2), by striking in the geographic region served by the center;(4)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by striking to encourage and all that follows through such means as— and inserting to encourage the development of career and educational pathways with multiple entry and exit points leading to credentials and degrees, and to assist students pursuing pathways in STEM fields to transition from associate-degree-granting colleges to bachelor-degree-granting institutions, through such means as—;(II)in clause (i), by striking to ensure and inserting to develop articulation agreements that ensure; and(III)in clause (ii), by striking courses at the bachelor-degree-granting institution and inserting the career and educational pathways supported by the articulation agreements;(ii)in subparagraph (B)—(I)in clause (i), by inserting veterans and individuals engaged in before work in the home;(II)in clause (iii)—(aa)by striking bachelor’s-degree-granting institutions and inserting institutions or work sites; and(bb)by inserting or industry internships after summer programs; and(III)by striking the flush text following clause (iv); and(iii)by striking subparagraph (C);(B)in paragraph (2)—(i)by striking mathematics and science programs and inserting STEM programs;(ii)by inserting and, as appropriate, elementary schools, after with secondary schools;(iii)by striking mathematics and science education and inserting STEM education;(iv)by striking secondary school students and inserting students at these schools;(v)by striking science and advanced-technology fields and inserting STEM and advanced-technology fields; and(vi)by striking agreements with local educational agencies and inserting articulation agreements or dual credit courses with local secondary schools, or other means as the Director determines appropriate,; and(C)in paragraph (3)—(i)by striking subparagraph (B);(ii)by striking shall—and all that follows through establish a and inserting shall establish a;(iii)by striking the fields of science, technology, engineering, and mathematics and inserting STEM fields; and(iv)by striking ; and and inserting , including jobs at Federal and academic laboratories.;(5)in subsection (d)(2)—(A)in subparagraph (D), by striking and after the semicolon;(B)in subparagraph (E), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:(F)as appropriate, applications that apply the best practices for STEM education and technical skills education through distance learning or in a simulated work environment, as determined by research described in subsection (f); and;(6)in subsection (g), by striking the second sentence;(7)in subsection (h)(1)—(A)in subparagraph (A), by striking 2022 and inserting 2026;(B)in subparagraph (B), by striking 2022 and inserting 2026; and(C)in subparagraph (C)—(i)by striking up to $2,500,000 and inserting not less than $3,000,000; and(ii)by striking 2022 and inserting 2026; (8)in subsection (i)—(A)by striking paragraph (3); and(B)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(9)in subsection (j)—(A)by striking paragraph (1) and inserting the following:(1)the term advanced-technology includes technological fields such as advanced manufacturing, agricultural-, biological- and chemical-technologies, energy and environmental technologies, engineering technologies, information technologies, micro and nano-technologies, cybersecurity technologies, geospatial technologies, and new, emerging technology areas;;(B)in paragraph (4), by striking separate bachelor-degree-granting institutions and inserting other entities;(C)by striking paragraph (7);(D)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively;(E)in paragraph (7), as redesignated by subparagraph (D), by striking and after the semicolon;(F)in paragraph (8), as redesignated by subparagraph (D)—(i)by striking mathematics, science, engineering, or technology and inserting science, technology, engineering, or mathematics; and(ii)by striking the period at the end and inserting ; and; and(G)by adding at the end the following:(9)the term skilled technical workforce means workers—(A)in occupations that use significant levels of science and engineering expertise and technical knowledge; and(B)whose level of educational attainment is less than a bachelor degree..(c)Authorization of appropriationsSection 5 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862j) is amended to read as follows:5.Authorization of appropriationsThere are authorized to be appropriated to the Director for carrying out sections 2 through 4, $150,000,000 for fiscal years 2022 through 2026..